Citation Nr: 9926766	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-06 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether an appeal has been perfected from the denial of 
service connection for a cervical spine disorder, a bilateral 
shoulder disorder, right groin pain, and arthritis of 
multiple joints.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The appellant had active military service from September 1971 
to September 1975 and from February 1978 to January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the above claims.


FINDINGS OF FACT

1.  The appellant was notified on September 18, 1995, of the 
denial of service connection for a cervical spine disorder, a 
bilateral shoulder disorder, right groin pain, and arthritis 
of multiple joints. 

2.  The RO received the appellant's notice of disagreement 
with the denial of service connection for the above issues on 
January 29, 1996, and a statement of the case on these issues 
was mailed to the appellant on February 25, 1997.

3.  On March 26, 1997, the appellant requested a 30-day 
extension on the time limit for filing a substantive appeal.

4.  No further correspondence was received from the appellant 
until October 2, 1997.  

5.  On April 23, 1998, the RO received a VA Form 9 completed 
by the appellant and dated June 24, 1997.

6.  A substantive appeal as to the denial of service 
connection for a cervical spine disorder, a bilateral 
shoulder disorder, right groin pain, and arthritis of 
multiple joints was not timely filed, and an appeal was not 
perfected.


CONCLUSION OF LAW

A substantive appeal regarding the denial of service 
connection for a cervical spine disorder, a bilateral 
shoulder disorder, right groin pain, and arthritis of 
multiple joints was not timely filed, and the Board lacks 
jurisdiction to consider these issues.  38 U.S.C.A. 
§§ 7105(d)(3) and 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.300, 20.302, and 20.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issues of entitlement 
to service connection for a cervical spine disorder, a 
bilateral shoulder disorder, right groin pain, and arthritis 
of multiple joints. 

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  Although the Board has the obligation 
to assess its jurisdiction, it must consider whether doing so 
in the first instance is prejudicial to the appellant.  
VAOPGCPREC 9-99; cf. Marsh v. West, 11 Vet. App. 468 (1998); 
see also Bernard v. Brown, 4 Vet. App. 384 (1993).

In May 1999, the appellant was given notice that the Board 
was going to consider whether the substantive appeal was 
timely and given an opportunity to request a hearing or 
present argument related to this issue.  See 38 C.F.R. 
§ 20.203 (1998).  In this case, the Board concludes that its 
consideration of this issue does not violate the appellant's 
procedural rights.  The May 1999 letter to the appellant 
provided him notice of the regulations pertinent to the issue 
of timeliness of substantive appeals, as well as notice of 
the Board's intent to consider this issue.  He was given 60 
days to submit argument on this issue and provided an 
opportunity to request a hearing on this issue.  The 
appellant did not respond. 

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200 and 20.202 (1998).

A September 1995 rating decision denied service connection 
for a cervical spine disorder, a bilateral shoulder disorder, 
right groin pain, and arthritis of multiple joints.  The 
appellant was notified of this decision on September 18, 
1995.  He filed a timely notice of disagreement on January 
29, 1996, and was provided a statement of the case (SOC) on 
February 25, 1997.  The letter accompanying the SOC included 
information about the appellant's appeal rights, including 
the right to request a hearing, and noted that the record 
would be closed if the RO did not hear from the appellant 
within 60 days or within the remainder, if any, of the one-
year period from the date of the letter notifying him of the 
action that he had appealed.  He was provided a VA Form 9, 
Appeal to Board of Veterans' Appeals.

Under pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  A substantive appeal consists 
of a properly completed VA Form 9 or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(1998).  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the RO in 
reaching the determination being appealed.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 (1998).

In this case, since the SOC was provided after expiration of 
the one-year period, the time limit that governed filing of a 
substantive appeal was within 60 days from the date of 
mailing of the SOC.  That 60-day period expired on April 26, 
1997, but that was a Saturday, so the appellant had until 
April 28, 1997, to file his appeal.  See 38 C.F.R. 
§ 20.305(b) (1998).  

An extension of the time for filing a substantive appeal may 
be granted for good cause, but the request for extension of 
time must be in writing and must be made prior to expiration 
of the time limit for filing the substantive appeal.  
38 C.F.R. § 20.303 (1998).  On March 26, 1997, the RO 
received the appellant's request for a 30-day extension on 
the 60-day time limit for filing an appeal.  He provided no 
reason for the extension request.  It does not appear that 
the RO took action on the appellant's request, but, if his 
request had been granted, he would have had until May 28, 
1997, to file a substantive appeal. 

There was no further correspondence from the appellant until 
a statement was received from him on October 2, 1997.  This 
statement was received after expiration of the deadline for 
filing a substantive appeal.  Of record is the appellant's 
testimony given on November 17, 1997.  The appellant's 
testimony could be accepted in lieu of a VA Form 9 once it 
was reduced to writing when the hearing was transcribed.  Cf. 
Tomlin v. Brown, 5 Vet. App. 355 (1993) (hearing testimony 
before the RO, when reduced to writing, can constitute a 
notice of disagreement).  However, his testimony cannot 
constitute a timely substantive appeal as it was also 
received after expiration of the deadline for filing a 
substantive appeal.

On April 23, 1998, the RO received a VA Form 9 completed by 
the appellant, which was forwarded on his behalf by a United 
States Congressman.  The VA Form 9 was dated June 24, 1997.  
Therefore, not only was the VA Form 9 dated subsequent to 
expiration of the deadline for filing a substantive appeal, 
but it was also not received by the RO until well after this 
deadline had passed.  A substantive appeal must be filed with 
the RO that issued the determination being appealed, and the 
appellant sending his VA Form 9 to his Congressman is not 
sufficient to perfect an appeal to the Board.  See 38 C.F.R. 
§ 20.300 (1998).

Therefore, a timely substantive appeal of the denial of 
service connection for a cervical spine disorder, a bilateral 
shoulder disorder, right groin pain, and arthritis of 
multiple joints was not filed.  An application for review on 
appeal shall not be entertained unless it is in conformity 
with chapter 71, Title 38, United States Code.  38 U.S.C.A. 
§ 7108 (West 1991).  There has not been a timely appeal of 
these issues, so any purported appeal is not in conformity 
with the law.  Absent a timely substantive appeal, the appeal 
was not perfected, and the Board is without jurisdiction to 
adjudicate these claims.  38 U.S.C.A. §§ 7104(a), 7105(a), 
7105(d)(3), and 7108 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.101(a), 20.200, 20.202, 20.300, 20.302, and 20.303 
(1998); YT v. Brown, 9 Vet. App. 195 (1996).


ORDER

The appellant having failed to perfect an appeal through 
filing of a timely substantive appeal, the claims of 
entitlement to service connection for a cervical spine 
disorder, a bilateral shoulder disorder, right groin pain, 
and arthritis of multiple joints are dismissed.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

